DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/25/2019 and 10/06/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-8 are objected to because of the following informalities: 	Claim 1 appears to mean: “A substrate processing apparatus, comprising: 	a first disk provided in a chamber and configured to perform a turning motion, the first disk comprising a plurality of seating holes periodically arranged within a specific radius from a center axis; 	a plurality of second disks provided in the plurality of seating holes, respectively, and configured to perform a revolving and rotating motion in accordance with the turning motion of the first disk; 	a first rotary connector structure provided between the plurality of second disks and the plurality of seating holes to allow for a rotating motion of each of the plurality of second disks and for an electric connection to each of the plurality of second disks; at least one of the plurality of second disks and configured to hold a substrate using an electric power supplied through the first rotary connector structure; and 	a plurality of first magnetic gears fixed to each of the plurality of second disks, respectively, and configured to exert a torque on each of the plurality of second disks, respectively; and 	a second magnetic gear provided in the chamber to plurality of first magnetic gears, wherein the second magnetic gear is
	Claim 2 appears to mean “The substrate processing apparatus of claim 1, wherein each of the plurality of first magnetic gears comprises: 	a rotating magnet support plate fixedly coupled with one of the plurality of second disks, the rotating magnet support plate having a circular disk shape; and 	a plurality of first permanent magnets arranged on a circumference surface of the rotating magnet support plate to have alternating magnetization directions and spaced apart from each other by a specific distance, 	wherein the second magnetic gear comprises: 	a fixed magnet supporting plate provided between a bottom surface of the chamber and the first disk, the fixed magnet supporting plate having a washer or doughnut shape; and 	a plurality of second permanent magnets arranged on a circumference surface of the fixed magnet supporting plate to have alternating magnetization directions, 	wherein the first permanent magnet and the second permanent magnet are configured to exert an attractive force or repulsive force on each of the plurality of second disks, depending on a rotation state of the plurality of second disks and thereby to turn the plurality of second disks”.
	Claim 6 appears to mean: “The substrate processing apparatus of claim 1, further comprising a magnetic gear vertical moving unit, which is configured to move the second magnetic gear in a direct vertical direction and is used to allow an arrangement plane of the plurality of first magnetic gears to be .  Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 1-8 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a second magnetic gear provide in the chamber to interact with the plurality of first magnetic gears, wherein the second magnetic gear is prevented from turning. The closest prior art references of record are Kato et al. U.S. Patent Application 2016/0138159 (hereinafter “Kato”), Kudo Japanese Patent Document JP 2003-347228 A (hereinafter “Kudo”), and Yang Chinese Patent Document CN 102534527 A (hereinafter “Yang”). Regarding claim 1, Kato teaches A substrate processing apparatus (refer to abstract), comprising: a first disk (i.e. horizontal circular table body 21)(fig.5) provided in a chamber (i.e. chamber 11)(fig.1) and configured to perform a turning motion (refer to abstract), the first disk comprising a plurality of seating holes (i.e. recess portion 23)(fig.5) periodically arranged within a specific radius from a center axis (implicit); a plurality of second disks (i.e. circular loading portion 22)(fig.5) provided in the plurality of seating holes, respectively (implicit), and configured to perform a revolving and rotating 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claims 1-8 and objection to the abstract.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KEVIN J COMBER/Primary Examiner, Art Unit 2839